NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT



RICHARD A. ARZILLO,                )
                                   )
           Appellant,              )
                                   )
v.                                 )              Case No. 2D18-2526
                                   )
GRETCHEN L. ARZILLO,               )
                                   )
           Appellee.               )
___________________________________)

Opinion filed November 21, 2018.

Appeal pursuant to Fla. R. App. P. 9.130
from the Circuit Court for Polk County;
Reinaldo Ojeda, Judge.

Richard A. Arzillo, pro se.

Michael M. Brownlee of The Brownlee Law
Firm, Orlando, for Appellee.



PER CURIAM.


              Affirmed.


VILLANTI, KHOUZAM, and ROTHSTEIN-YOUAKIM, JJ., Concur.